CALDWELL, Circuit Judge.
This was a suit in equity, to foreclose a mortgage on real estate, begun in the United States circuit court for the district of Nebraska by the Central Loan & Trust Company, the appellee, against Frank C. Condon, the appellant, and others. A decree pro confesso was entered on the 4th day of September, 1893; a motion, filed on the 28th day of November, 1893, to set aside and vacate the decree pro confesso, was overruled on the 9th day of January, 1894; and on the 29th day of January, 1894, a final decree of foreclosure was entered. On the. 26th day of- February, 1894, a motion was filed “to set aside the default and decree,” which was denied on the 27th of April, 1894. This appeal was taken more than 15 months after the rendition of the final decree, and more than 12 months after the motion to set aside the decree was overruled. The appeal, not having been taken within 6 months, as required by the act establishing this court (26 Stat. 829, c. 517, § 11), must be dismissed, and it is so ordered.